DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2016/0218053) (“Cho”). 
With regard to claim 1, figs. 1, 4B, and 8C of Cho discloses a display device 10, comprising a display panel 200 and a chip-on-film structure 100, wherein the chip-on-film structure 101 comprises a substrate 111, a plurality of first output pads OTO, a plurality of second output pads OTI, a plurality of first lead wires OLO, and a plurality of second lead wires OLI, the substrate 111 having a surface (top surface of OTI and OTO) that comprises a bonding zone (OTO, OTI), the plurality of first output pads OTO and the plurality of second output pads OTI being located in the bonding zone (OTO, OTI), the plurality of first lead wires OLO and the plurality of first output pads OTO being located on one common surface (top surface of 111, fig. 8C) of the substrate 111, the plurality of first lead wires OLO and the plurality of second lead wires OLI being 
With regard to claim 4, figs. 1, 4B, and 8C of Cho discloses that the second lead wires OLI have orthogonal projections on the substrate 110 that cover orthogonal projections of the first lead wires OLO on the substrate 110.
With regard to claim 7, figs. 1, 4B, and 8C of Cho discloses a driver chip 160, wherein the driver chip 160 is located on the same surface of the substrate as the 
With regard to claim 8, figs. 1, 4B, and 8C of Cho discloses a conductive layer (“anisotropic conducting film”, par [0093]) arranged between the first input pads (“terminals of the display panel 200”, par [0118]) and the first output pads OTO and between the second input pads (“terminals of the display panel 200”, par [0118]) and the second output pads (“terminals of the display panel 200”, par [0118]).
With regard to claim 9, figs. 1, 4B, and 8C of Cho discloses that the plurality of first input pads (“terminals of the display panel 200”, par [0118]) and the plurality of second input pads (“terminals of the display panel 200”, par [0118]) are located in an edge portion (left edge of display panel in fig. 1) of the display panel 200.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0218053) (“Cho”) in view of Lee et al. (US 20180233436) (“Lee”).

However, figure 3B of Lee discloses the plurality of first output pads (OTP1, OTP3) and the plurality of second output pads (OTP2, OTP4) are arranged to stagger with respect to each other.
Therefore, it would have been obvious to one of ordinary skill in the art to form the output pads of Cho with the staggered arrangement as taught in Lee in order to prevent defects such as short circuit.  See par [0096] of Lee. 
With regard to claim 3, Cho does not discloses that the plurality of first output pads and the plurality of second output pads are respectively arranged in a straight line extending in a first direction, and the plurality of first output pads and the plurality of second output pads are spaced from each other in a second direction, wherein the first direction and the second direction are perpendicular.
However, figure 3B of Lee discloses that the plurality of first output pads (OTP1, OTP3) and the plurality of second output pads (OTP2, OTP4) are respectively arranged in a straight line extending in a first direction DR2, and the plurality of first output pads (OTP1, OTP3) and the plurality of second output pads (OTP2, OTP4) are spaced from each other in a second direction DR1, wherein the first direction DR2 and the second direction DR1 are perpendicular.
Therefore, it would have been obvious to one of ordinary skill in the art to form the output terminals of Cho with the staggered arrangement as taught in Lee in order to prevent defects such as short circuit.  See par [0096] of Lee. 

However, figures 3B, 4A, and 4F of Lee discloses that the substrate L2 is formed with vias (VIA4, VIA5) that respectively correspond, in a one to one manner, to the plurality of second output pads (OTP2, OTP4), and the second lead wires (TSL4, STL6) are connected, through the vias (VIA4, VIA5), to the second output pads (OTP2, OTP4).
Therefore, it would have been obvious to one of ordinary skill in the art to form the COF package of Cho with the via structure as taught in Lee in order to electrically connect a specific point of the first conductive layer to a specific point of the second conductive layer through the first insulating layer.  See par [0113] of Lee. 
With regard to claim 6, Cho does not disclose that the bonding zone is located between the vias and the first lead wires.
However, figures 3B, 4A, and 4F of Lee discloses that the bonding zone (OTP1, OTP2, OTP3, OTP4) is located between the vias (VIA4, VIA5) and the first lead wires (STL3-1, STL5).
Therefore, it would have been obvious to one of ordinary skill in the art to form the COF package of Cho with the via structure as taught in Lee in order to electrically connect a specific point of the first conductive layer to a specific point of the second conductive layer through the first insulating layer.  See par [0113] of Lee. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             3/7/2022